Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner acknowledges receipt of 12/18/20 amendment to the claims which was entered into the file.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Max Moskowitz on 2/8/21.

The application has been amended as follows: 

IN THE CLAIMS:
At line 5 of claim 1: “form a liquid film which covers the front surface”  has been replaced with --form a liquid film which covers and directly contacts the front surface--.

At line 5 of claim 7: “form a liquid film which covers the front surface”  has been replaced with--form a liquid film which covers and directly contacts the front surface--.

Claims 4 and 6 have been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In combination with applicant’s 12/18/20 amendment and the examiners amendment above, claim 1 now requires at least 
 	The examiner agrees with Applicant that neither of the previously applied Wang  and Sirard teach a drying step of forming the sacrificial film on at least a tip end portion other than the base portion of the pattern while the base portion of the pattern is exposed without being covered by sacrificial film, nor a liquid film holding step wherein the solution in contact with the front surface of the substrate generates vapor and pushes the liquid film up with the vapor so the liquid film is held on at least a tip end portion other than a base portion of the pattern, and a drying step of forming the sacrificial film on at least a tip end portion other than the base portion of the pattern formed on the front surface of the substrate.  The resulting structures of both Wang and Sirard appear to retain sacrificial polymer at the base of the pattern and in contact with front surface of the substrate, and provide no teaching of the base portion of the pattern not being covered by sacrificial film or to generation of a vapor which pushes the liquid film so the liquid film is held on at least a tip end portion other than a base portion of the pattern within the full context of the claims.  
After further search and consideration, the examiner makes of record US 7,632,434 and US 2007/0059213.  Wherein methods of applying liquids and polymeric coatings specifically to only tip 
But when considered as a whole the prior art does not adequately teach a method comprising at least wherein a pattern is formed on a front surface of a substrate, a liquid film of a solution of a sacrificial polymer covers and directly contacts the front surface of the substrate, and a drying step of forming the sacrificial film on at least a tip end portion other than the base portion of the pattern while the base portion of the pattern is exposed without being covered by sacrificial film within the full context of claim 1.  Or similarly requires at least wherein a pattern is formed on a front surface of a substrate, a liquid film of a solution of a sacrificial polymer covers and directly contacts the front surface of the substrate, a liquid film holding step wherein the solution in contact with the front surface of the substrate generates vapor and pushes the liquid film up with the vapor so the liquid film is held on at least a tip end portion other than a base portion of the pattern, and a drying step of forming the sacrificial film on at least a tip end portion other than the base portion of the pattern formed on the front surface of the substrate within the full context of claim 7. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN H EMPIE/Primary Examiner, Art Unit 1712